Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered August 1, 1986, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Nerys, 181 AD2d 921). In any event, we find that the County Court properly accepted the defendant’s plea. The record demonstrates that the defendant pleaded guilty after a complete and detailed plea allocution, during which he expressed satisfaction with his attorney, readily admitted that he intended to kill the victim, and was fully apprised of the consequences of his plea (see, People v Harris, 61 NY2d 9). During the allocution the defendant’s factual admissions were sufficient to establish all of the elements of the crime to which he pleaded guilty (see, Penal Law § 125.25 [1]). Accordingly, we find no basis for reversal of the defendant’s judgment of conviction and vacatur of his plea (see, People v Vargas, 182 AD2d 729; People v Nightingale, 181 AD2d 832). Thompson, J. P., Sullivan, O’Brien and Santucci, JJ., concur.